Case 1:19-cv-06023-KAM Document 18 Filed 09/24/20 Page 1 of 13 PageID #: 1309



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
DWIGHT A. WILLIAMS,
                         Plaintiff,
                                                    MEMORANDUM AND ORDER
             -against-                              19-CV-6023 (KAM)


BAYVIEW LOAN SERVICING, LLC, et al.,
                         Defendants.
--------------------------------------X
KIYO A. MATSUMOTO, United States District Judge:
           On May 13, 2019, pro se plaintiff Dwight A. Williams

(“Plaintiff”) commenced an action, naming as defendants Bayview

Loan Servicing, LLC (“Bayview” or “Defendant”), the District of

Columbia, Equifax, CitiMortgage, Ridge Abstract Corporation, the

City of New York, and public officials of Queens County, New

York, by filing an “Extraordinary Writ of Execution” alleging

violations of Title 15 of the United States Code, Title 11 of

the United States Code, the Fair Credit Reporting Act (“FCRA”),

the Fair Debt Collection Practices Act (“FDCPA”), the Dodd-Frank

Wall Street Reform Act, the Telephone Consumer Protection Act,

the Constitution of the United States, the Declaration of

Independence, and the Ten Commandments.          (ECF No. 1, Case

Initiating Document (“Compl.”).)           Currently before the court is

Bayview’s unopposed motion to dismiss.          (ECF No. 17, Motion to


                                       1
Case 1:19-cv-06023-KAM Document 18 Filed 09/24/20 Page 2 of 13 PageID #: 1310



Dismiss.)    For the reasons stated below, Bayview’s motion is

granted.

                                BACKGROUND
            Plaintiff’s allegations concern a property over which

Bayview initiated foreclosure proceedings in 2014.           The property

is located on Aquatic Drive in the Arverne neighborhood of

Queens, New York.     Plaintiff and Bayview were parties to a prior

action filed in this court in 2014, which related to the same

property.    (Case No. 14-cv-7427, Williams v. Bayview (the “prior

federal action”).)     On May 31, 2019, in the prior federal

action, this court entered a lengthy Memorandum and Order

granting Bayview’s motion to dismiss, or in the alternative, for

summary judgment.     (Case No. 14-cv-7427, ECF No. 69, Memorandum

and Order; 2019 WL 2330852.)       Judgment in that case was entered

in favor of Defendant and the case was closed.          (Case No. 14-cv-

7427, ECF No. 70, Judgment.)       The court hereby incorporates its

May 31, 2019 Memorandum and Order in the prior federal action by

reference, and summarizes the relevant background between the

parties only briefly here.

            By letter dated January 13, 2014, Bayview notified

Plaintiff and his co-borrower, Patricia Clarke, that they were

in default on a mortgage loan, and that failure to remedy the

default would result in acceleration.         Williams v. Bayview Loan

Servicing, LLC, No. 14-cv-7427, 2019 WL 2330852, at *2 (E.D.N.Y.

                                     2
Case 1:19-cv-06023-KAM Document 18 Filed 09/24/20 Page 3 of 13 PageID #: 1311



May 31, 2019).     On June 5, 2014, Bayview provided Plaintiff and

Ms. Clarke a 90-day notice pursuant to New York Real Property

and Procedures Law Section 1304, advising Plaintiff and Ms.

Clarke, inter alia, that they were “1251 days in default.”            Id.

On October 23, 2014, Bayview commenced a foreclosure action

against Plaintiff and Ms. Clarke in Queens County Supreme Court,

Index No. 707826/2014, entitled Bayview Loan Servicing, LLC v.

TChet Ab Utcha Ra El a/k/a Dwight A. Williams et al. (the

“foreclosure action”).      Id.

           Plaintiff made various filings with the Queens County

Supreme Court throughout the life of the foreclosure action.

See id. at *2-3.     On March 31, 2016, Bayview moved for a default

judgment in the foreclosure action.        Id. at *3.    Plaintiff

cross-moved on April 13, 2016, alleging that the foreclosure

action should be dismissed because he and Ms. Clarke had

rescinded the relevant note and mortgage, and Bayview thus

lacked standing.     Id.   In a decision dated July 19, 2016, the

Queens County Supreme Court granted Bayview’s motion in part and

denied Plaintiff’s cross-motion in its entirety.           Id.   On August

16, 2017, Bayview moved again for a default judgment and an

order of reference.     Id.   Plaintiff opposed the motion, making

the same argument he made previously.         Id.

           In an order dated November 20, 2017 and entered

December 29, 2017, the Queens County Supreme Court granted

                                     3
Case 1:19-cv-06023-KAM Document 18 Filed 09/24/20 Page 4 of 13 PageID #: 1312



Bayview’s motion for a default judgment and an order of

reference.    Id.   The Queens County Supreme Court held that

Bayview had “made a prima facie showing of entitlements to

judgment as a matter of law by submitting a copy of the subject

mortgage, underlying note, and proof of default.”            Id.   The

court also found that Plaintiff’s opposition contained

“allegations that [were] either directly refuted by [Bayview’s]

documentary evidence or [were] insufficient to raise a triable

issue of fact and defeat [Bayview’s] motion.”          Id.    Therefore,

the Queens County Supreme Court appointed a referee to compute

the amount due to Bayview.       Id.   After additional filings from

both parties, the court granted Bayview’s motion for a judgment

of foreclose and sale in its entirety on April 10, 2019.             Id.

           Plaintiff and Ms. Clarke commenced the prior federal

action in this court on December 22, 2014 against Bayview and

the law firm hired to commence the foreclosure proceedings,

Knuckles, Komosinski & Elliott LLP.        Id. at *4.    In the prior

federal action, the plaintiffs alleged, inter alia, that Bayview

violated the FCRA, and that Bayview and the law firm violated

the FDCPA, New York General Business Law Section 349, New York’s

privacy law, and New York law governing negligent hiring and

supervision of employees.       Id.    This court issued an opinion on

January 22, 2016, concluding that the plaintiffs failed to state

a claim for the state law claims, and dismissing those claims

                                       4
Case 1:19-cv-06023-KAM Document 18 Filed 09/24/20 Page 5 of 13 PageID #: 1313



with prejudice.     (See generally Case No. 14-cv-7427, ECF No. 23,

Memorandum and Order; 2016 WL 8711209.)         The court also

concluded that the plaintiffs failed to state an FDCPA claim

against the law firm and dismissed that claim.          See generally

id.

           With leave of the court, the plaintiffs filed a second

amended complaint on February 22, 2016, which renewed their FCRA

claims against Bayview and their FDCPA allegations against both

Bayview and the law firm.       (Case No. 14-cv-7427, ECF No. 26,

Amended Complaint.)     The court subsequently granted the law

firm’s motion to dismiss the claims against it.          (Case No. 14-

cv-7427, ECF No. 53, Memorandum and Order.)          Bayview filed a

motion to dismiss or for summary judgment on February 22, 2019,

which this court granted on May 31, 2019.

           On May 13, 2019, while Bayview’s motion in the prior

federal action was still pending before this court, Plaintiff

initiated the instant action in the Southern District of New

York by filing what he referred to as an “Extraordinary Writ of

Execution.”    (See generally Compl.)      Plaintiff, who purports to

be acting as a “Judicial Officer” of the United States

Government, alleges various violations of the law by Bayview and

other defendants, to whom he refers as “debtors.”           (Id. at 1,

4.)   It appears that Plaintiff alleges, inter alia, that the

defendants received a “personal loan” from Plaintiff, which they

                                     5
Case 1:19-cv-06023-KAM Document 18 Filed 09/24/20 Page 6 of 13 PageID #: 1314



failed to repay.     (Id. at 1-2.)     On October 4, 2019, Judge John

Koeltl issued a Memorandum and Order transferring the instant

action to this court.      (ECF No. 12, Memorandum and Order.)

           None of the named defendants other than Bayview have

appeared in this action.      On January 17, 2020, Bayview moved to

dismiss the case.     (ECF NO. 17, Motion to Dismiss; see ECF No.

17-22, Memorandum in Support.)       Plaintiff did not oppose the

motion, despite Bayview serving notice of its motion and its

other papers upon him.      (See ECF Nos. 17-25, 17-26, 17-27, 17-

28, and 17-29.)

                              LEGAL STANDARD
I.    Motion to Dismiss
           A complaint must plead “enough facts to state a claim

to relief that is plausible on its face,” or it will be

dismissed pursuant to a motion brought by the defendant pursuant

to Federal Rule of Civil Procedure 12(b)(6).          Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).        A claim is plausible “when

the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged.”      Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).   It is not enough that a plaintiff “tender[] ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’”            Id.

(quoting Twombly, 550 U.S. at 557).




                                     6
Case 1:19-cv-06023-KAM Document 18 Filed 09/24/20 Page 7 of 13 PageID #: 1315



           Where the plaintiff is proceeding pro se, courts must

construe the plaintiff’s pleadings liberally.          See, e.g., Sealed

Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008);

McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004).

However, a pro se complaint must still state a claim to relief

that is plausible on its face.       Mancuso v. Hynes, 379 F. App’x

60, 61 (2d Cir. 2010).

           Where the plaintiff fails to oppose a motion to

dismiss, the defendant is not entitled to “automatic dismissal.”

Goldberg v. Danaher, 599 F.3d 181, 183 (2d Cir. 2010).            “Because

a motion under Rule 12(b)(6) presents a pure legal question,

based on allegations contained within the four corners of the

complaint, the district court is equipped to make a

determination on the merits” in the absence of an opposition.

Id.

II.   Res Judicata
           “Under the doctrine of res judicata, or claim

preclusion, ‘a final judgment on the merits of an action

precludes the parties or their privies from relitigating issues

that were or could have been raised in that action.’”            Flaherty

v. Lang, 199 F.3d 607, 612 (2d Cir. 1999) (quoting Rivet v.

Regions Bank of La., 522 U.S. 470 (1998)).          “Claim preclusion

[also] prevents a party from litigating any issue or defense

that could have been raised or decided in a previous suit, even

                                     7
Case 1:19-cv-06023-KAM Document 18 Filed 09/24/20 Page 8 of 13 PageID #: 1316



if the issue or defense was not actually raised or decided.”

Clarke v. Frank, 960 F.2d 1146, 1150 (2d Cir. 1992).

           “In applying the doctrine of res judicata, [a court]

must keep in mind that a state court judgment has the same

preclusive effect in federal court as the judgment would have

had in state court.”      Burka v. New York City Transit Auth., 32

F.3d 654, 657 (2d Cir. 1994).       “New York adheres to a

transactional analysis of res judicata, barring a later claim

arising out of the same factual grouping as an earlier litigated

claim even if the later claim is based on different legal

theories or seeks dissimilar or additional relief.”           Id.

(quotation and citation omitted).

                                DISCUSSION

I.    Failure to State a Claim

           The court finds that Plaintiff’s case must be

dismissed as to all defendants for failure to state a claim.

See Placide-Eugene v. Visiting Nurse Serv. of New York, No. 12-

cv-2785, 2013 WL 2383310, at *13 (E.D.N.Y. May 30, 2013) (“the

Court has the power to dismiss claims sua sponte for a failure

to state a claim”); see also Aiola v. Malverne Union Free Sch.

Dist., 115 F. Supp. 3d 321, 339 (E.D.N.Y. 2015).           Though the

court must afford Plaintiff an opportunity to be heard before

dismissing his case, Thomas v. Scully, 943 F.2d 259, 260 (2d



                                     8
Case 1:19-cv-06023-KAM Document 18 Filed 09/24/20 Page 9 of 13 PageID #: 1317



Cir. 1991), Plaintiff was provided such an opportunity:

Plaintiff could have opposed Defendant’s motion, but he did not.

           Plaintiff’s complaint alleges no facts that could

plausibly entitle him to relief under the Constitution or any of

the statues he cites.      The four-page “Extraordinary Writ” filed

by Plaintiff to initiate this action is largely

incomprehensible.     It appears to reference a debt owed by the

defendants, requests a permanent injunction against anybody “who

purports to enforce . . . any false debt collection,” references

an unspecified lien purportedly held by unidentified “Government

Creditors,” directs Equifax to “[c]ease all activities,” and

requests that the Secretary of the United States Department of

the Treasury seize all money in the defendants’ possession.

(See generally Compl.)      Plaintiff does not allege any specific

facts, nor does he attribute any particular wrongdoing directly

to any of the named defendants.        None of the defendants,

therefore, are on notice as to what they are accused of.            See

Banks-Gervais v. I.R.S., No. 12-cv-4300, 2012 WL 5504883, at *2

(E.D.N.Y. Nov. 13, 2012) (dismissing “allegations [that] are

incomprehensible and fail to provide notice of the claim [the

plaintiff] seeks to raise”).

           Even construing the complaint liberally, Plaintiff has

not alleged any specific facts that could entitle him to relief

under either the FCRA or the FDCPA.        The FCRA, 15 U.S.C. § 1681

                                     9
Case 1:19-cv-06023-KAM Document 18 Filed 09/24/20 Page 10 of 13 PageID #: 1318



et seq., “regulates credit reporting procedures to ensure the

confidentiality, accuracy, relevancy, and proper utilization of

consumers’ information.”       Longman v. Wachovia Bank, N.A., 702

F.3d 148, 150 (2d Cir. 2012).        Nowhere does Plaintiff allege any

specific actions by any of the defendants related to improper

credit reporting.      Moreover, pleading a violation of the FDCPA

would require Plaintiff to plausibly allege that (1) he is a

“‘consumer’ who allegedly owes the debt or a person who has been

the object of efforts to collect a consumer debt, (2) [that] the

defendant collecting the debt [was] considered a ‘debt

collector,’ and (3) [that] the defendant . . . engaged in an act

or omission in violation of the FDCPA’s requirements.”            Derosa

v. CAC Fin. Corp., 278 F. Supp. 3d 555, 559–60 (E.D.N.Y. 2017),

aff’d, 740 F. App’x 742 (2d Cir. 2018).          Again, the complaint

contains no specific allegations that any of the defendants

violated any provision of the FDCPA.

            In addition to citing the FCRA and the FDCPA,

Plaintiff purported to initiate this action pursuant to Title 15

of the United States Code (which broadly regulates commerce, and

includes, inter alia, the Sherman Antitrust Act and the Federal

Trade Commission Act), Title 11 of the United States Code (which

regulates bankruptcy proceedings), the Dodd-Frank Wall Street

Reform Act, the Telephone Consumer Protection Act, the United

States Constitution, the Declaration of Independence, and the

                                     10
Case 1:19-cv-06023-KAM Document 18 Filed 09/24/20 Page 11 of 13 PageID #: 1319



Ten Commandments.      This court would only have jurisdiction to

decide plausible claims arising under federal law, but Plaintiff

has not sufficiently alleged any facts giving rise to a

plausible claim under any of the cited statutes or the

Constitution.     See Iwachiw v. New York State Dep’t of Motor

Vehicles, 396 F.3d 525, 529 n.1 (2d Cir. 2005) (courts need not

“excuse frivolous or vexatious filings by pro se litigants”);

see also Petitio v. Hill, No. 04-cv-4493, 2007 WL 1016890, at

*11 (E.D.N.Y. Mar. 26, 2007) (“The law is clear that there is no

private right of action to enforce the Declaration of

Independence.”) (quotation and alteration omitted).

            Accordingly, even though only Bayview has moved for

dismissal, the court finds that the entirety of Plaintiff’s

complaint must be dismissed, as to all defendants, for failure

to state a claim.      See Sonds v. St. Barnabas Hosp. Corr. Health

Servs., 151 F. Supp. 2d 303, 313 (S.D.N.Y. 2001) (court

“dismisse[d] the claims against the non-moving defendants sua

sponte” where only one defendant moved for dismissal).

II.   Res Judicata

            Even if Plaintiff had alleged additional facts in an

attempt to state a plausible claim, Defendant’s motion would be

granted on claim preclusion grounds.         This court previously

found that any argument by Plaintiff that the foreclosure

proceedings were invalid because Bayview lacked standings was

                                     11
Case 1:19-cv-06023-KAM Document 18 Filed 09/24/20 Page 12 of 13 PageID #: 1320



precluded, because the Queens County Supreme Court “repeatedly

determined that the plaintiffs had not provided evidence of a

timely rescission nor established any other defense.”            Williams,

2019 WL 2330852, at *9.       That preclusion still applies.

            In addition, in the prior federal action, this court

independently found that even in the absence of the deference

owed to the state court, Plaintiff was subject to a valid

foreclosure action.      See id. at *9-10.     Regarding Plaintiff’s

claims under the FCRA, the court found that, based on the

evidence before it at that time, “Bayview accurately reported

plaintiffs’ debt, to the credit reporting agencies.”            Id. at *8.

Regarding the claims under the FDCPA, this court found that

Plaintiff had not alleged any facts to support a plausible

inference that Bayview violated any of the various provisions of

the FDCPA.    See id. at *10-15.

            Accordingly, any FCRA or FDCPA claims Plaintiff is

attempting to bring against Bayview in this case are barred

because they were already decided against him by this court.             In

addition, Plaintiff is precluded “from litigating any issue or

defense that could have been raised or decided in” the prior

federal action against Bayview, “even if the issue or defense

was not actually raised or decided.”         Clarke, 960 F.2d at 1150

(emphasis added).      In other words, because the prior federal

action between Plaintiff and Bayview concerned the same

                                     12
Case 1:19-cv-06023-KAM Document 18 Filed 09/24/20 Page 13 of 13 PageID #: 1321



property, Plaintiff should have brought any and all claims he

could have brought pursuant to that property.

            All of Plaintiff’s instant claims are thus precluded

by the foreclosure action in Queens County Supreme Court, and by

the prior federal action in this court.          Accordingly, Bayview’s

motion to dismiss is granted.

                                 CONCLUSION
             For the foregoing reasons, the court grants

Defendant’s motion to dismiss, and Plaintiff’s case is dismissed

in its entirety.     The Clerk of Court is directed to enter

judgment in favor of Bayview, serve Plaintiff with a copy of

this Memorandum and Order and the judgment, note service on the

docket, and close this case.

SO ORDERED.

Dated:      September 24, 2020
            Brooklyn, New York


                                          ________ /s/    ______________
                                          HON. KIYO A. MATSUMOTO
                                          United States District Judge




                                     13
